PCIJ_AB_68_PajzsCsakyEsterhazy_HUN_YUG_1936-12-16_JUD_01_ME_00_EN.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

SERIE A/B

ARRETS, ORDONNANCES ET AVIS CONSULTATIFS

FASCICULE N° 68
AFFAIRE PAJZS, CSAKY, ESTERHAZY

 

 

ARRET DU 16 DECEMBRE 1936

1936

JUDGMENT OF DECEMBER 16th, 1936

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE

SERIES A./B.
JUDGMENTS, ORDERS AND ADVISORY OPINIONS

FASCICULE No. 68
THE PAJZS, CSAKY, ESTERHAZY CASE

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE , LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
30

PERMANENT COURT OF INTERNATIONAL JUSTICE

1936.
D b 6th.
JUDICIAL YEAR 1936. General List:

; Nos. 65 and 66.
December 16th, 1936.

THE PAJZS, CSAKY, ESTERHAZY CASE

Agrarian reform in Yugoslavia. The Paris Agreements of
April 28th, 1930.

Judgments vendeved by the Hungaro-Yugoslav Mixed Arbitral
Tribunal on July 22nd, 1935. Appeal to the Permanent Court
of International Justice from these judgments under Article X of
Agreement IT of Paris; conditions in which such appeal can be
entertained ; meaning of the expressions “proceedings referred to in
Article I’ of Agreement IT of Paris and “proceedings in regard
to the agravian reform’.

Difference as to the interpretation and application of Agvree-
ments IT and III of Paris; alternative request on this subject
presented on the basis of Article XVII of Agreement II and
Article 22 of Agreement III. Alleged refusal of the Yugoslav
Government to pay the so-called “‘local’’ indemnities for expropriation
divect to Hungarian nationals affected by the agrarian veform in
Yugoslavia. Régime established by the Paris Agreements with regard
to such nationals.

JUDGMENT.

Present: Sir Cecil Hurst, President ; M. GUERRERO, Vice-Presi-
dent; Count Rostworowsk!i, MM. FROMAGEOT, DE
BUSTAMANTE, ALTAMIRA, ANZILOTTI, NEGULESCO, Jhr.
VAN Eysinca, MM. NAGAOKA, Hupson, HAMMARSKJOLD,
Judges; MM. DE TomcsAnyi and Zoriti¢, Judges ad hoc.

4
A./B. 68.—PAJZS, CSAKY, ESTERHAZY CASE 31

In the case submitted on appeal from the judgments ren-
dered on July 22nd, 1935, by the Hungaro-Yugoslav Mixed
Arbitral Tribunal in cases Nos. 749, 750 and 747 (Pajzs, Csaky
and Esterhdzy versus the State of Yugoslavia),

between

the Royal Hungarian Government, represented by M. L. Gajzago,
as Agent,

and

the Royal Yugoslav Government, represented by M. S. Stoy-
kovitch, as Agent,

The Court,
composed as above,

delivers the following judgment :

By an Application instituting proceedings, dated December Ist,
1935, and filed with the Registry of the Court on December 6th, in
accordance with Article 40 of the Statute and Article 35 of the
Rules of Court (as then in force), the Royal Hungarian Govern-
ment has instituted before the Court proceedings relating to the
above-mentioned judgments of the Hungaro-Yugoslav Mixed Arbitral
Tribunal. In order to establish the jurisdiction of the Court, the
Applicant relies upon the jurisdictional clauses contained either in
Article X of Agreement II, signed at Paris on April 28th, 1936
(which concerns the settlement of questions relating to the agrarian
reforms and Mixed Arbitral Tribunals), or in Article XVII of the
same Agreement and in Article 22 of Agreement III signed on the
same occasion (which concerns the organization and working of an
Agrarian Fund known as Fund ‘“‘A”’); the Applicant also adduces,
‘but only as a second alternative and purely by way of precaution”,
the “Optional Clause of Article 36 of the Statute of the Court”.

According to the Application, “the subject of the dispute”
concerns, in the first place, the judgments whereby the Hungaro-
Yugoslav Mixed Arbitral Tribunal ‘declined jurisdiction’ in cases
Nos. 749, 750 and 747 (Pajzs, Csdky and Esterhazy versus the
State of Yugoslavia) and “in the alternative only”, “the attitude
which the Kingdom of Yugoslavia has seen fit to adopt” in the
dispute which is alleged to have arisen from the fact that Yugo-
slavia has refused to all Hungarian nationals, including those who
do not receive larger compensation from the Agrarian Fund,
the benefits of the national régime governing compensation for
property expropriated under the agrarian reform introduced in that
country.
A./B. 68.—PAJZS, CSAKY, ESTERHAZY CASE 32

After a brief account of the facts leading up to the submission
of the case to the Court, the Application proceeds to state ‘‘the
claim’ by saying that the intention of the Royal Hungarian Govern-
ment is to pray the Court, on the basis of Article X of Agreement IT,
“to review the said judgments’? and, in the alternative, on the
basis of Article XVII of Agreement II and Article 22 of Agreement III,
“to interpret the Agreements of Paris .... and cause them to be
justly applied’’, thus causing Yugoslavia ‘‘to alter the attitude’ above
mentioned, and to adjudge that the Government of that country
shall “allow all Hungarian nationals, who have been affected by the
agrarian reform in Yugoslavia and who have no claim upon the
Agrarian Fund, to have the benefit, equally with all other persons
similarly situated and without discrimination, of national treatment
in so far as concerns the payment of local indemnities for property
of theirs expropriated in the carrying out of the agrarian reform’’.

According to the Application instituting proceedings before the
Court, the judgments in question rendered by the Hungaro-Yugo-
slav Mixed Arbitral Tribunal on July 22nd, 1935, were notified to
the Agent for the Hungarian Government before that Tribunal on
September 7th, 1935; this has not been disputed by the Yugoslav
Government. Accordingly, the application has been made to the Court
‘within three months from the notification” to the Agent of the
Royal Hungarian Government of the judgments complained of by that
Government under Article X of Agreement II.

On December 6th, 1935, notice of the Hungarian Government’s
Application was given to the Yugoslav Government through the
Yugoslav Minister to the Netherlands. On December 12th, 1935, the
communications provided for in Article 40 of the Statute and Arti-
cle 36 of the Rules (as then in force) were despatched to all States
entitled to appear before the Court. Furthermore, on December 11th,
1935, the Registrar, pursuant to Article 63 of the Statute and
Article 66 of the Rules, notified the States which, together with
Hungary and Yugoslavia, had signed the Treaty of Peace of Trianon
of June 4th, 1920, and Agreements II and III of Paris of April 28th,
1930, of the institution of these proceedings by the Royal
Hungarian Government. On receipt of these notifications, the
Roumanian and Czechoslovak Governments, availing themselves of
the terms of Article 44 of the Rules (Art. 42 of the former text),
asked for the documents of the written proceedings in the case.
With the consent of the Parties concerned, this request was com-
plied with.

As the Court included’ on the Bench no judge of the nationality
of the Parties, the Hungarian and Yugoslav Governments availed
themselves of their right under Article 31 of the Statute each to
nominate a judge.

By an Order made on December rath, 1935, the President of the
Court, as the Court was. not sitting, fixed January 2oth, 1936, as.

6
A./B. 68.—PAJZS, CSAKY, ESTERHAZY CASE 33

the time-limit for the filing by the Hungarian Government of its.
Memorial in the case; he also fixed the time-limits for the filing of
the other documents of the written proceedings. The latter were
extended by an Order made by the Court on February 22nd, 1936,
March 5th, 1936, being ultimately fixed as the time-limit for the
filing by the Yugoslav Government of its Counter-Memorial.

In its Memorial, which was duly filed by the date fixed as indi-
cated above, the Hungarian Government formulated its submissions
as follows: |

‘May it please the Court:
(A) zr. To admit the appeal ;

2. To adjudge and declare, as a matter of law, after admit-
ting the appeal, preferably by way of reviewing the three
judgments in question, that the Mixed Arbitral Tribunal
has jurisdiction to adjudicate upon the claims of the
Hungarian nationals, stating fully the reasons on which
the judgment is based and requiring the Mixed Arbitral
Tribunal to conform to such statement of reasons;

(B) Alternatively or cumulatively, as the Court may see fit:

1. To adjudge and declare, generally, how Agreements II
and III of Paris are to be interpreted and applied, and
to redress the situation created by the Yugoslav Govern-
ment’s attitude, since that Government, either under its
domestic legislation as portrayed in Article 11, paragraph 3,
of its law of June 26th, 1931, or under an erroneous
interpretation of that legislation by the administrative
authorities—though alleged by it to be authorized by and
in conformity with Agreements II and III of Paris—at
present refuses to recognize in respect of all Hungarian
nationals its obligation to pay the sums due to them in
accordance with the national treatment applicable to them
under its domestic legislation in respect of their lands
expropriated in the course of its agrarian reform—extend-
ing to them an entirely new and unforeseen treatment
discriminatory in character and not provided for in Agree-
ments II and III of Paris—instead of only proceeding in
this way in the case of Hungarian nationals who submit-
ted claims in respect of the same lands before the Mixed.
Arbitral Tribunal and who have had their claims recog-
nized by judgments of the Mixed Arbitral Tribunal against
the Agrarian Fund, as laid down in Agreements II and
III of Paris;

2. To order the Kingdom of Yugoslavia, in particular :

(a) in its attitude and proceedings, strictly to conform in
all circumstances to the interpretation and application

7
A./B. 68.—PAJZS, CSAKY, ESTERHAZY CASE 34

of Agreements II and III so laid down as correct, and
to respect the rights of which the existence was assumed
by those Agreements ;

(2) to make good the damage and refund the costs and
expenses occasioned to Hungarian nationals by its
present attitude and proceedings which are unwarranted
by Agreements II and III of Paris.

{C) To adjudge and declare that the Kingdom of Yugoslavia is
also under an obligation to indemnify the Government of
the Kingdom of Hungary for all costs and expenses incurred
by the latter in obtaining redress for its nationals for the
situation in which the Kingdom of Yugoslavia placed them,
in spite of warning, including the cost and expenses of the
present proceedings before the Court.”

By the date fixed for the filing of the Counter-Memorial, the
Yugoslav Government presented a document entitled ‘‘Counter-
Memorial of the Yugoslav Government embodying the submis-
sion of a preliminary objection lodged with the Permanent Court
of International Justice in the case of the appeal of the Hungarian
Government against the three judgments Nos. 747, 749 and 750 of
the Hungaro-Yugoslav Mixed Arbitral Tribunal”. This document,
in the first place, and ‘before entering upon the merits’, lodges
certain objections to the submissions of the Hungarian Memorial ;
in the second place, ‘‘with the object of .... avoiding any fresh
adjournment of the proceedings in case the Court should consider
that it is able to examine the merits’, this document presents
to the Court a ‘‘general statement’? on the merits. The Counter-
Memorial makes the following submissions:

“May it please the Court:

1. To adjudge and declare, before entering upon the merits,
that the appeal of the Royal Hungarian Government against
the three judgments of the Hungaro- Yugoslav Mixed Arbitral
Tribunal cannot be entertained and is contrary to Article X of
Agreement IT of Paris;

2. To adjudge and declare, before entering upon the merits,
that the request of the Royal Hungarian Government for
a general interpretation by the Court of Agreements II and III
of Paris cannot be entertained because the essential condi-
tions laid down by Article XVII of Agreement II and Article 22
of Agreement III have not been fulfilled ;

3. Alternatively, to adjudge and declare that the Hungarian
Government’s appeal, under Article X of Agreement If, is
ill-founded, and to confirm the three judgments of the Hungaro-
Yugoslav Mixed Arbitral Tribunal ;

8
A./B. 68.—PAJZS, CSAKY, ESTERHAZY CASE 35

4. Alternatively, to adjudge and declare that the three judg-
ments of the Hungaro-Yugoslav Mixed Arbitral Tribunal are
consistent with a correct interpretation of the Paris Agreements ;

5. To order the Royal Government of Hungary to repay
to the Royal Government of Yugoslavia the costs and. expenses
incurred in the present proceedings.”

On receipt of this document, the Court, on March roth, 1936,
made an Order in which, after declaring that ‘this Counter-Memorial
is to be regarded as lodging a preliminary. objection” within the
meaning of Article 38 of the Rules (as then in force) and that, as
a result of the filing of this preliminary objection, “the proceedings
on the merits are suspended’’, it fixed April 3rd as the date of
expiry of the time-limit within which the Hungarian Government
might present a written statement of its observations and submissions
in regard to the objection; the Court also declared in the recitals
of the Order that it regarded the document filed by the Yugoslav
Government within the time-limit fixed for the presentation of
the Counter-Memorial as constituting ‘‘a Counter-Memorial on the
merits”.

The written proceedings in regard to the Yugoslav objections
were completed by the filing by the specified date of the statement
mentioned above. This statement prayed the Court to overrule the
objections, to declare that it had jurisdiction and to order the
continuance of the proceedings on the merits.

After hearings held on April 29th and 30th and May ist, 4th,
5th and 6th, 1936, the Court, on May 23rd, 19361, made an Order
whereby, adducing Article 62, paragraph 5, of the Rules now in force,
it joined ‘the objections lodged by the Yugoslav Government to
the merits in the proceedings instituted by the Application of the
Hungarian Government filed with the Registry on December 6th,
1935”, and stated that it would “adjudicate upon these objections
[those presented in the Yugoslav Counter-Memorial] and, if need be,
upon the merits in one and the same judgment”. On the same
occasion the Court fixed fresh time-limits expiring on July 3rd and
August 14th, 1936, for the presentation of the Reply and Rejoinder
on the merits. |

In its Order of May 23rd, 1936, and with reference to the fact
that the Hungarian Government in order to establish the juris-
diction of the Court relied ‘“‘as a second alternative” upon the
Optional Clause of Article 36 of the Court’s Statute, the Court
recalled the following circumstances :

While Hungary, on May 30th, 1934, had renewed her acceptance
of this Clause for a period of five years as from August 13th, 1934,
Yugoslavia, on May 16th, 1930, had only accepted the Clause for
a period of five years as from November 24th, 1930; and, as this

1 Publications of the Court, Series A./B., Fasc. No. 66.
A./B. 68.—PAJZS, CSAKY, ESTERHAZY CASE 36

acceptance had not been renewed, Yugoslavia had ceased to be
bound by the Optional Clause on December 6th, 1935, the date on
which the Application of the Hungarian Government had been filed ;
the Court also observed that the Parties were in agreement on this
point.

The last documents of the written proceedings on the merits were
duly filed within the prescribed time-limits. The Hungarian Reply
“recapitulates and defines’ the Applicant’s submissions as follows :

“May it please the Court:

I. To overrule the preliminary objection of the respondent State ;
To declare that it has jurisdiction ;

IT. (A) 1. To admit the appeal under Article X of Agreement IT;
2. To adjudge and declare, as a matter of law, alterna-
tively : ,

(a) (if the judgments complained of are held to be deci-
sions as to jurisdiction) that the Mixed Arbitral Tribunal
has jurisdiction and that it can entertain the claims of the
Hungarian applicants and adjudicate upon them in
accordance with Article 250 of the Treaty of Trianon,
there being nothing in the Agreements of Paris render-
ing that Article inapplicable in this case on the ground
either of lack of jurisdiction or of limitation, since there
is nothing either in the actual provisions of these
Agreements or in their general purpose, as indicated by
their origin and the manner in which they are framed,
to show that the Agreements do more than lay down
in what respects the rules previously in force are to
be modified; and this only applies in respect of cer-
tain claims of a different kind from those concerned in
this case. The very silence of the Agreements proves
that in all other respects they leave the pre-existing’
law intact ; in particular, there is nothing to prevent
the application of Article 250 of the Treaty of Trianon
in this case in any of the following: Articles I, VII,
XIII (or even Article XVI and all that goes with it,
as already construed and applied by the Mixed Arbi-
tral Tribunal in previous cases, viz.: those of the
so-called first series, in judgments from which there is
no appeal and which have acquired the force of
ves judicata) or the Preamble of Agreement II; this
Preamble even expressly says that as regards any
questions not settled in the Agreements, as in the present
case, the pre-existing law is maintained in force, subject
to the right of free interpretation reserved on either
side ; nor is there anything in Article Io of Agreement ITI
to prevent the application of Article 250;

10
A./B. 68.—PAJZS, CSAKY, ESTERHAZY CASE 37

(b) (if the judgments are held to be judgments on the
merits) that it is for the Court itself to decide on appeal
all the questions, whether those of a preliminary character
indicated above or those on the merits; preferably, it
will do this by way of revising the judgments appealed
from, in conformity with the relevant customary or
treaty law, applying in particular Article 250 of the
Treaty of Trianon and the provisions of Agreements IT
and ITI, and will declare that, as regards the claimants;
the suspension or refusal of national treatment,
as regards the payment—either in the form of
rent or interest, or of a lump sum in cash or of bonds
—of the local indemnities due to all landowners to
whose property genuine measures of agrarian reform
have been applied under the terms of the local law,
are inconsistent with these provisions, notwithstanding
the fact that this action is alleged to have been taken
in application of, or at all events to be based upon the
construction placed by the Yugoslav authorities upon,
the provisions of Article 11, paragraph 3, and perhaps
also paragraph 4, of the Yugoslav law of June roth,
1931, for winding up the agrarian reform; for the
present claimants do not belong to the group of
Hungarian claimants of another category whose claims
have been admitted against the Agrarian Fund for
indemnities larger than the local indemnities—which
the latter category of claimants would also obtain
comprised in the larger indemnity paid by the Fund;
thus this refusal to apply the national régime
would deprive the present claimants—without any act
or omission on their part or any other reason—of any
indemnity in respect of the property taken from them,
a state of affairs which is not contemplated by any
provision of Agreements II and III and which cannot
be lJawful in the absence of express provisions to that
effect ; the refusal amounts to discrimination against them
as compared with all other owners, even other Hunga-
rian nationals—a state of affairs which is incompre-
hensible because these latter are, under the Agree-
ments, acknowledged to be entitled to indeminities
considerably larger than the local indemnities—as
well as Yugoslav nationals; the refusal amounts to the
retention of money or other assets due to these
Hungarian nationals and thus constitutes a meas-
ure of ‘disposal’ in itself forbidden by Article 250 of
the Treaty of Trianon and doubly so since it also
constitutes, as observed above, a measure of discrimina-
tion against them as compared with Yugoslav nationals ;

II
A./B. 68.—PAJZS, CSAKY, ESTERHAZY CASE 38

it is also a violation of Article 250 of the Treaty
of Trianon bringing into play the jurisdiction of the
Mixed Arbitral Tribunal which on appeal passes to the
Court ; as regards the merits, Article 250 requires full
restitution ; Yugoslavia is bound to comply.

(B) In the alternative, or concurrently, as the Court may
see fit :

To adjudge and declare, by means of the interpreta-
tion and application of Agreements IJ and III, under
Article XVII of Agreement II and Article 22 of Agree-
ment III, that: the attitude of Yugoslavia is inconsist-
ent with the provisions of Agreements IT and III as
specified above under A; this attitude has manifested
itself either through the adoption of the legislative
measures in Article rr, paragraph 3, and perhaps also
paragraph 4, of the law of June roth, 1931, for winding
up the agrarian reform, or through the interpretation
of these measures adopted and applied in practice by
the Yugoslav authorities ; for these measures, or their
interpretation, have resulted in the suspension as
regards the past and the refusal as regards the
future of national treatment in the case of Hungarian
nationals—even those who have never had any inten-
tion of claiming more than national treatment or whose
claims against the Agrarian Fund have been rejected ;
this national treatment consists in the payment of the
local indemnities due to all landowners, in respect of
property to which genuinely agrarian measures have
been applied, either in the form of rent or interest or in
the form of a lump sum in cash or bonds, in accord-
ance with the national law; such treatment would
deprive these Hungarian nationals, without any act or
omission on their part calculated to affect the payment
of their local indemnities and without any other reason
whatsoever, of any indemnity at all in respect of the
property taken from them; such a state of affairs is
not contemplated in any of the provisions of Agree-:
ments II and III cited above, and cannot be justified
in the absence of express provisions to that effect ;
it amounts to discriminatory treatment against these
Hungarian nationals as compared with all other owners,
even all other Hungarian nationals; this state of affairs
is incomprehensible, seeing that other Hungarian nation-
als are, under the Agreements themselves, acknowl-
edged to be entitled to indemnities much larger than
the national indemnities; it also amounts to -‘dis-
criminatory treatment as compared with all Yugoslav

I2.
A./B. 68.—PAJZS, CSAKY, ESTERHAZY CASE 39

nationals : this latter form of discrimination is however
definitely forbidden by general international law and
by the Treaty of Trianon; this Treaty also forbids
any measure which, though not discriminatory, can
be described as a measure of ‘retention’ or ‘dispo-
sal’ of Hungarian property in territories detached from
Hungary ; and the special rules laid down in Agree-
ments II and III of Paris ultimately rest on general
international law and the Treaty of Trianon, so that
a breach of the latter cannot ensue if the former are
properly applied; the authorized deviations from the
normal law being explicitly indicated ; accordingly, the
mere pretence of executing the Agreements, though
they are nôt in fact being carried out, cannot serve to
excuse a breach either of general international law or
of the Treaty of Trianon; the state of affairs described
above is, as has been indicated, contrary to law, more
especially since’ it is alleged in Yugoslavia that it con-
stitutes the carrying out of the Paris Agreements; in
these circumstances, Yugoslavia is bound to remedy
this situation and all its consequences and to ensure
that the Agreements are strictly and fairly applied
in this respect within their proper limits as regards all
Hungarian nationals concerned, whether the actual claim-
ants in the three cases in issue who are also referred
to under submission A, or others known or unknown
at present.

(C) To adjudge and declare that the Kingdom of "Yugosla-
via is under an obligation to indemnify the Govern-
ment of the Kingdom of Hungary for all costs and
expenses incurred by the latter and its nationals in
obtaining redress for the situation in which they have
been placed by the illegal action of the Kingdom of
Yugoslavia, including the cost and expenses of the
present proceedings before the Court.”

On the other hand, the Royal Yugoslav Government in its
Rejoinder made the following submissions :

‘May it please the Court :

1. Adjudicating as a Court of appeal in virtue of Article X of
Agreement II, to reject all the submissions of the Hungarian
Government and to confirm the three judgmients of the
Hungaro-Yugoslav Mixed Arbitral Tribunal, which are complained
of before the Court ;

Alternatively, in case the Court should consider that the
three judgments are ill-founded, to refer the case back to the
Hungaro-Yugoslav Mixed Arbitral Tribunal, in order that the

13
A./B. 68.—PAJZS, CSAKY, ESTERHAZY CASE 40

latter may adjudicate on all the questions which were raised
before it, but upon which it has not yet passed judgment in
the judgments impugned before the Court.

2, Adjudicating in virtue of Article XVII of Agreement IT
and Article 22 of Agreement III of Paris, to declare that the
claims of the three Hungarian nationals are covered by the
settlement on a lump-sum basis in the Paris Agreements and
that the three Hungarian nationals may not institute proceed-
ings against Yugoslavia based on Article 250 of the Treaty of
Trianon but that they must be allowed to lodge their claims
in respect of the lands expropriated by the Yugoslav agrarian
reform against the Agrarian Fund.”

In the course of public sittings held on October 26th, 27th,
28th, 29th, 30th and 31st, and November 2nd, 3rd, 5th, 6th, 7th,
gth, roth, 11th and 13th, 1936, the Court heard :

M. Gajzago, Agent for the Royal Hungarian Government, on
behalf of Hungary ;

and M. Stoykovitch, Agent for the Royal Yugoslav Government,
on behalf of Yugoslavia,

The two Agents, who had in the course of their oral arguments
amended or supplemented the submissions presented by them in
the written proceedings, filed at the conclusion of the oral proceed-
ings the final submissions of their respective Governments.

The submissions of the Hungarian Government, dated Novem-
ber 13th, 1936, are as follows:

“May it please the Court :

I. To overrule the preliminary objections of the respondent
State ;
To declare that it has jurisdiction ;

II. (A). To admit the appeal under Article X of Agreement IT;
2. Preferably, to review the judgments complained of
and to adjudge that the Mixed Arbitral Tribunal was com-
petent, there being nothing in Agreements II and III of
Paris inconsistent with its jurisdiction. Applying Arti-
cle 250 of the Treaty of Trianon, to order the respondent
State, in accordance with the claim lodged by the applic-
ants before the court of first instance : to treat the latter
on a footing of equality with Yugoslav nationals as regards
the delivery to them of the valuable consideration (in
cash or bonds) constituting the so-called definitive local
indemnities due to them in respect of lands of theirs to
which the agrarian reform has been applied under a non-
discriminatory domestic law ; to cause these local indem-
nities, which at the moment are refused to them for no
valid reason deducible from Agreements II and III of
Paris, to be paid to them—this refusal amounting to a

14
TITLE.

A./B. 68.-—PAJZS, CSAKY, ESTERHAZY CASE 4I

retention of assets (not land), and being their only ground
of complaint in the present case and one which consti-
tutes discriminatory treatment against them.

Alternatively :

To adjudge and declare by means of the interpretation and
application of Agreements II and ITI, under Article XVII
of Agreement II and Article 22 of Agreement III, that
the attitude of Yugoslavia, described above, is incon-
sistent with the provisions of Agreements II and III;
this attitude has been adopted towards all Hungarian
nationals, even towards those who have never had
any intention of claiming more than national treatment
and those who had sought to obtain more from the
Agrarian Fund which had been constituted in the mean-
time but whose claims against that Fund had been
rejected by the Mixed Arbitral Tribunal, in the same
way as those of the claimants in the three cases referred
to above ; the inconsistency of Yugoslavia’s attitude with
Agreements II and III of Paris is all the more remark-
able because this policy has been adopted and maintained
in Yugoslavia on the ground that it actually constitutes
the carrying out of the Paris Agreements, which is
contrary to the fact. The Court is asked to ensure that
the Agreements are strictly and fairly applied in regard
to this point.

May it further please the Court:

I. To take note that the Hungarian Government, while
making full reservations, no longer relies in the present
case on the third of the clauses adduced by it as confer-
ring jurisdiction on the Court, namely the Optional
Clause of Article 36 of the Court’s Statute, in. view of
the fact that Yugoslavia’s acceptance of that Clause
expired while the Application was in process of drafting,
a few days before it was filed, and has so far not been
renewed.

2. To reject the last portion of the submissions formu-
lated by the respondent State in its oral rejoinder,
under No. 5, as constituting. an impeachment of those
judgments of the Hungaro-Yugoslav Mixed Arbitral
Tribunal—the so-called first series of judgments—rendered
in agrarian actions more than three years ago, awards
from which there is no appeal and which have not been
complained of by the Hungarian Government; these judg-
ments should have been complained of in due time by the
Yugoslav. Government—had it wished to do so—by way
of a request for the interpretation and application of

15
A./B. 68.—PAJZS, CSAKY, ESTERHAZY CASE 42

the Agreements, and, as regards the form, this should
have been done at latest in the Counter-Memorial by
way of a counter-claim under Article 63 of the Rules
of Court, so as to enable them to be adjudicated upon
at the instance of the Respondent in the present pro-
ceedings, always assuming that it would have been
possible, in these actual cases, and after the lapse of
three years, to impeach them by such an exceptional
recourse to the method of interpretation and application
of the Agreements, solely under Article XVII of Agree-
ment II, in regard to a point decided finally and without
appeal by the Mixed Arbitral Tribunal three years previ-
ously—a point as delicate as the question of the obser-
vance by a very large number of owners of a short
time-limit of six months, which expired three years ago.

3. To reject as ill-founded all the submissions of the
respondent State, presented in its oral rejoinder under .
Nos. 1 to 3 and 4 to 6.

IV. To order that the Kingdom of Yugoslavia shall refund to
the Kingdom of Hungary all costs and expenses incurred
by it in the present proceedings.”

On the other hand, the final submissions of the Yugoslav Gov-
ernment, also dated November 13th, 1936, are as follows:

‘May it please the Court

A. 1. To adjudge and declare, before entering upon the merits,
that the appeal of the Royal Hungarian Government
against the three judgments of the Hungaro-Yugoslav
Mixed Arbitral Tribunal cannot be entertained and is con-
trary to Article X of Agreement II of Paris.

2. To adjudge and declare before entering upon the merits
that the request of the Hungarian Government for a
general interpretation by the Court of Agreements II
and III of Paris cannot be entertained because the essen-
tial conditions laid down by Article XVII of Agreement IT
and Article 22 of Agreement III have not been fulfilled.

3. To exclude from the present proceedings all questions con-
cerning the interpretation of the reservations made by the
three Governments of Yugoslavia, Roumania and Czecho-
slovakia in the Preamble of Agreement IT of Paris.

B. In the alternative :

4. Adjudicating as a Court of appeal in virtue of Article X
of Agreement II, to reject all the submissions of the Hun-
garian Government and to confirm the three judgments of

16
A./B. 68.—PAJZS, CSAKY, ESTERHAZY CASE 43

thé Hungaro-Yugoslav Mixed Arbitral Tribunal which are
complained of before the Court ;

alternatively, in case the Court should consider that the
three judgments are ill-founded, to refer the case back to the
Hungaro-Yugoslav Mixed Arbitral Tribunal in order that the
latter may adjudicate on all the questions which were raised
before it, but upon which it- has not yet adjudicated in
the judgments complained of before the Court.

5. Adjudicating in virtue of Article XVII of Agreement II
and Article 22 of Agreement III of Paris, to declare that
the claims of the three Hungarian nationals are covered
by the settlement on a lump-sum basis in the Paris Agree-
ments, and that the three Hungarian nationals may not
institute proceedings against Yugoslavia, based on Article 250
of the Treaty of Trianon, but that they must be allowed
to lodge their claims, in respect of the lands expropriated
by the Yugoslav agrarian reform, against the Agrarian Fund.

€. 6. To order that the Royal Government of Hungary shall
refund to the Royal Government of Yugoslavia the costs
and expenses incurred in the present proceedings.”

Accordingly, it is upon these submissions that the Court has finally
to adjudicate.

Numerous documents have been produced on behalf of each
Party, as annexes to the Application and to the documents of the
written proceedings, either in regard to the preliminary objections
of the Yugoslav Government or on the merits.

Similarly, in the course of the oral proceedings on the objections
and on the merits, each of the Parties has produced new documents 1,
either at the request of the Court, or with the consent of the other
Party.

In this connection, the Court has twice been called upon in the
following circumstances to take decisions under Article 52 of the
Statute and Article 48 of the Rules.

1. In the course of the oral proceedings in regard to the prelim-
inary objections, the Agent for the Hungarian Government, at the
invitation of the Court, produced the application submitting to the
Hungaro-Vugoslav Mixed Arbitral Tribunal one of the three cases
‘which culminated in the judgments forming the subject of the pre-
sent proceedings. In the course of the oral proceedings on the
‘merits, he referred to the application submitting another of these
three cases and indicated his intention to produce the text. The
Agent for the Yugoslav Government consented to the production
of this document, but subject to a condition which was subsequently

1 See list in Annex.

17
A./B. 68.—PAJZS, CSAKY, ESTERHAZY CASE 44

proved not to have been fulfilled. The Court decided to allow the
document to be produced in view of the desirability of having in
its possession the documents which had been before the tribunal
which had rendered the judgments forming the subject of the pro-
ceedings before the Court.

2. In the course of his first oral argument on the merits, as
also in the oral proceedings in regard to the objections, the
Agent for the Vugoslav Government referred to the minutes of a
meeting of the Managing Commission of the Agrarian Fund provided
for by the Paris Agreements of April 28th, 1930; in this connec-
tion he requested the Court to ask the proper authority for a certi-
fied copy of this document of which he himself only had an
unofficial text. The Court did not comply with this suggestion and,
when the Yugoslav Agent once more invoked the text in question
in his oral rejoinder, the Hungarian Agent stated that he could not
consent to use being made of this document which had not already
been produced. The Court decided not to admit the document in
question.

*

The origin of the case submitted to the Court is as follows:

Even before the final organization of the new Serb-Croat-
Slovene State after the War of 1914-1918 an agrarian reform
had been contemplated in that country. Thus ‘transitory
. measures having the force of law in preparation for the agrarian
reform’’ were issued on February 25th, 1919. Under this legis-
lative measure, promulgated by an ordinance of the Council
of Ministers which was ratified by Parliament in 1922, “all
large estates in the territory of the Serb-Croat-Slovene Kingdom
are subject to expropriation’, the areas expropriated to be “used
for the purpose of distributing land to those nationals who
are engaged in agriculture but do not possess land or do not
possess a sufficient quantity of it’”’1 The ordinance gave a
provisional definition. of large estates and laid down as a prin-
ciple that ‘the large landowners would be compensated for the
land expropriated”’.

A series of other legislative measures in regard to agrarian
reform followed, among which should be mentioned the decree
of July 27th, 1919 (ratified on May 2oth, 1922) regarding the
inalienability and exemption from seizure of large landed estates
and the decree of September 3rd, 1920 (which became the
law of May 2oth, 1922), concerning letting of large landed

1 The foregoing is rendered from the French translation supplied by the
Yugoslav Government. The Hungarian Government submitted a French trans-
lation which may be rendered as follows in English: “‘All large estates in the
territory of the Serb-Croat-Slovene State are subject to expropriation. These
lands will only be given to Serb-Croat-Slovene nationals, whose occupation is
agriculture and who either possess no land or do not possess sufficient land.”

18
A./B. 68.—PAJZS, CSAKY, ESTERHAZY CASE : 45

estates on four-year leases. The first of these decrees prohi-
bited, save by special permission, “the alienation of landed
property” belonging to the category of “large estates’’ as defined
by the law itself; the mortgaging of such landed property was
also forbidden by this decree. The second decree authorized
the Government ‘‘to take over, pending the final apportion-
ment of large estates, the administration” of the areas
affected by the agrarian reform and ‘‘provisionally to lease
them” for a period of four years to certain categories of per-
sons or associations. The leases might be extended so long as
the areas in question had not become the property of the
lessees!. The latter were to pay the greater part of the rent
‘direct to the owners by way of annuity or indemnity.

The first period of compulsory leasing was to extend from
October Ist, 1920, to September 30th, 1924. On July 18th,
1924, the Minister for Agrarian Reform, on the basis of the
legislative measures above mentioned, issued a decree to the
effect that ‘‘all provisional leases’ were “extended until the
enactment of the law for the expropriation and settlement of
the large estates’ 2.

The measures taken, under the agrarian reform legislation
briefly analyzed above, in respect of large estates situated in
Yugoslav territory but belonging to Hungarian nationals gave
rise to a number of actions brought by these nationals before
the Hungaro-Yugoslav Mixed Arbitral Tribunal under Arti-
cle 250 of the Treaty of Trianon. The same thing had occurred
with regard to the other countries of the Little Entente, before
the Hungaro-Roumanian and MHungaro-Czechoslovak Mixed
Arbitral Tribunals. The three Mixed Arbitral Tribunals, by a
series of decisions rendered in typical cases, held that they had
jurisdiction to adjudicate upon the merits of the claims which
had been submitted to them. These disputes had become
particularly acute in the case of landowners who had remained
Hungarian by opting for Hungarian nationality.

The differences of opinion on this subject between Hungary
and Roumania had been submitted to the Council of the
League of Nations; but no settlement had yet been reached
when the difficulties were brought up at the Confer-
ences convened to meet at The Hague in August 1929 and
January 1930, for the settlement of questions concerning liabil-
ities for war reparations. A series of proposals, known as the

1 The above quotations are rendered from French translations supplied by
the Yugoslav Government. The translations supplied by the Hungarian Govern-
ment are slightly different. oe

2 Rendered from the French translation supplied by the Hungarian Government.

3 19
A./B. 68.—PAJZS, CSAKY, ESTERHAZY CASE. 46

“Young Plan”, had been prepared for settling the difficulties
inherent in the’ question of war reparations—German and other—
but the existence of the difficulties above mentioned rendered
the entry into operation of this plan impossible, without the
adherence of the States concerned, ie., not Hungary alone but
also Roumania, Czechoslovakia and Yugoslavia.

The adherence of these countries was secured in principle at the
second Conference at The Hague, thanks to mutual concessions
made by the States directly concerned and to financial assist-
ance granted by Belgium, the British Empire, France, Italy,
Japan and Portugal. This Conference resulted in the adoption
on January 2oth, 1930, of an ‘Agreement relating to Hunga-
rian obligations under the Treaty of Trianon” ; to this Agree-
ment were annexed texts laying down and defining “the bases
of the agreements which now and henceforth constitute an
undertaking on the part of the signatory Governments’. The
Agreement provided that the final texts were to be drawn up
“on these bases” by a Committee which was to include a
representative of each signatory Power and was to meet in
Paris.

The Conference which met in these circumstances in Paris,
under the chairmanship of M. Loucheur, resulted in the adop-
tion, on April 28th, x930, of four Agreements “relating to the
obligations resulting from the Treaty of Trianon”. These Agree-
ments were preceded by a General Preamble according to which,
inter alia, the French and English texts were to be equally authentic
and the Agreements were to be “considered as inseparably
connected and ratified accordingly”. They came into effect on
April gth, 1931, and were registered by the Secretariat of the
League of Nations on August 2oth, 1931, in accordance with
Article 18 of the Covenant ! The Governments of the States
of the Little Entente signed all the Agreements, but Hungary,
though a signatory of the General Preamble, was not interested
in Agreement IV, did not cause her representatives to sign
the fourth of the Agreements concluded at Paris.

- The provisions of these Agreements will so far as may be
necessary be. examined later in this judgment. For the pur-
poses of this account of the origin of the case it will suffice
to say the following: under Article I of Agreement II, it was

“agreed that Yugoslavia” should “promulgate the definitive law
[of agrarian reform in that country] before zoth July 1931”.
Under Article XVI of the same Agreement, ‘‘after the promulga-
tion of the definitive law, the Governments of Hungary and
Yugoslavia will reach an agreement in order to determine from

 

 

1 League of Nations, Treaty Series, Vol. 121, No. 2785.
20
A./B. 68.—PAJZS, CSAKY, ESTERHAZY CASE 47

what act laid down in the said law the period of limitation
(six months) shall begin to run”. Until the promulgation of
the Yugoslav law the time-limits allowed for the filing of
applications were those fixed by the rules of procedure of the
Tribunal. Lastly, under Article X of Agreement II, the States
of the Little Entente and Hungary recognize in certain circum-
stances “a right of appeal” to the Permanent Court of Interna-
tional Justice, while, under Articles XVII of Agreement IT
and 22 of Agreement III, any State interested is entitled, in
the event of a difference as to the interpretation or applica-
tion of these Agreements and subject to certain conditions, to
address itself to the Court by written application.

The Paris Agreements were promulgated as a Yugoslav law
on May 27th, 1930. The “definitive law’, known as the “law
concerning the completion of the agrarian reform in respect of
large estates’, is dated June roth, 1931, and was promulgated
on the 26th of that month.

According to the Agent for the Yugoslav Government, “‘the
amount of land affected by the agrarian reform’’, as defined by
that ‘law’, is the same as that defined by the law of May 2oth,
1922, concerning ‘‘the letting of large landed estates on four-
year leases’. In addition, paragraphs 3 and 4 of Article Ir
of the definitive law should be reproduced here?:

“3. With regard to the expropriation of large landowners
of Hungarian nationality, to whom apply the provisions of the
law of May 27th, 1930, concerning the application of the Agree-
ments, particularly of the obligations resulting from the Treaty
of Trianon, etc., between Hungary and the victorious Powers,
the following action will be taken: in accordance with the pro-
visions of the above-mentioned law, the whole of the estate
will be expropriated forthwith for the purposes of the agrarian
reform and will be transferred to the State and registered.
Then the maximum areas prescribed by the provisions of the
present law will be restored in full and entire possession to the
owners, and their names will be entered in the land registers.

4. The indemnities for the expropriation of these estates being
paid by the State into Fund A, the agriculturists to whom
these expropriated lands have been ceded will pay to the State

the sums which they would otherwisé pay, under the present
law, as purchase money.’

The agreement between the Hungarian and Yugoslav Govern-
ments which, as stated above, was provided for by Article XVI
of Agreement II of Paris, was promulgated on December 15th,
1931, in the two countries concerned.

” + Rendered from the French translation supplied by the Hungarian Govern-
ment.

2E
A./B. 68.—PAJZS, .CSAKY, ESTERHAZY CASE 48

Among the Hungarian nationals owning land in Yugoslavia
and affected by the measures of agrarian reform prior to the
promulgation of the ‘‘definitive law’, were the petitioners (Pajzs,
Csdky and Esterhazy) in the three cases in which the Hungaro-
Yugoslav Mixed Arbitral Tribunal rendered the judgments
forming the subject of the present proceedings.

A limited number of Hungarian nationals owning land in
Yugoslavia and expropriated under the agrarian reform, had
brought no action against anyone for compensation for the
expropriation of their estates. In consequence of the promul-
gation on June 26th, 1931, of the Yugoslav definitive law, which
referred expropriated Hungarian landowners to the Agrarian
Fund, the landowners in question have accordingly received no
compensation at all.

The three petitioners (Pajzs, Cséky and Esterhazy), on Decem-
ber 2ist, 22nd and 28th, 1931, instituted proceedings before
the Mixed Arbitral Tribunal against the Agrarian Fund created
by the Paris Agreements, asking for judgment against the Fund
for an indemnity, the amount of which was specified, in respect
of their lands which had been ‘“‘taken””, ‘‘seized’’, or “expro-
priated’’; they also presented certain minor claims.

The expropriation decisions referred to in Article 11 of the
“definitive law’? were not taken until May and June, 1932, in
respect of these estates; the decisions were notified to the
interested parties in December of that year. In the words of
these decisions, “the indemnity .... is to be paid by the King-
dom of Yugoslavia .... to the Agrarian Fund which will pay this
indemnity’’ to the interested parties; the latter are informed
that they “may .... submit their application to the Mixed
Arbitral Tribunal”. within a certain limit of time after receipt
of the notification. In point of fact, the applications had been
Jodged before the decisions in question had been notified.

These proceedings culminated in judgments rendered by the
Mixed Arbitral Tribunal on April 21st, 1933; by these judg-
ments the Tribunal—save with regard to a piece of land
belonging to one of the petitioners in respect of which an
agrarian reform measure was applied for the first time under
the definitive law—declared the applications out of time and
dismissed the petitioners’ claims.

The latter, therefore, on June 15th, October 18th and
‘October xgth, 1933, instituted fresh proceedings before the
Mixed Arbitral Tribunal, this time against Yugoslavia as
defendant. The three applications, while stating that the actions
were the outcome of the measures of expropriation for the
purposes of agrarian reform which had been applied to the
estates in question, invoked Article 250 of the Treaty of Trianon
in asking for judgment against Yugoslavia for an indemnity in
respect of these estates payable to the petitioners. In two of the

22
A./B. 68,—PAJZS, CSAKY, ESTERHAZY CASE 49

applications it is stated that in the intention of the petitioners
the indemnity sought is the so-called “local indemnity” which
Yugoslavia pays to her own nationals owning large estates
expropriated under the agrarian reform; thus the petitioner
Pajzs asks for ‘‘the indemnities for expropriation under the
agrarian reform .... at the same rate and in the same way” as
if he were a Yugoslav subject. The petitioner Esterhäzy, while
stating that “‘his case does not fall under the Paris Agreements”,
asks for an indemnity the amount of which he calculates on
the basis of Article 10 of Agreement III. The three petitioners
invoke the dismissal of their previous applications by the Mixed
Arbitral Tribunal; one of them also states that, since then, he
had applied direct to the Yugoslav Government for an indem-
nity, but that his claim had remained unanswered.

To these applications the Yugoslav Government lodged a
preliminary objection praying the Tribunal to adjudge that the
applications could not be entertained, that they were out of
time and that the Mixed Arbitral Tribunal had no jurisdiction.

On July 22nd, 1935, the Mixed Arbitral Tribunal delivered
judgment in these three cases. These judgments, which in
form adjudicate only upon the first Yugoslav objection, are
the judgments now complained of before the Court.

In these judgments the Tribunal declared that the applica-
tions could not be entertained ‘‘because they are based on
Article 250 of the Treaty of Trianon” ; it added that, “having
established that they cannot be entertained, there is no need
to adjudicate upon the other preliminary objections lodged by
the defendant State”.

The grounds on which ail three of these decisions were based
may be summarized as follows:

According to the Mixed Arbitral Tribunal: (4) the subject of
the petitioner’s complaint is the refusal of an indemnity after
an expropriation effected in application of the legislation
relating to the agrarian reform; accordingly the case is one
“in regard to the agrarian reform” within the meaning of Article I
of Agreement II; (b) in that Article it is provided that in all
the cases enumerated therein Yugoslavia is relieved of all
responsibility ; (c) it is provided in Article VII of Agreement IT
that “in the legal proceedings referred. to in Article I, the
Mixed Arbitral Tribunals shall not be competent .... to inter-
pret Article 230 of the Treaty of Trianon”: (d) “the arrange-
ment set forth in Agreement IT” is effective only if it covers
all cases which have been or may be brought by Hungarian
nationals against Yugoslavia in regard to the agrarian reform ;
Article I of Agreement II covers them all—-whether pending or
future—and none of these cases may henceforth be based on
Article 250 of the Treaty of Trianon.

23
À./B. 68.—PAJjZS, CSAKY, ESTERHAZY CASE 50

The judgments were notified to the parties concerned in
September 1935. According to a statement made in Court by
the Agent for the Yugoslav Government, that Government
received from the Hungarian Government on November -r2th,
1935, a note asking it “purely and simply to renounce’ the
advantages which it derived from the judgments of the Mixed
Arbitral Tribunal and to resume the direct payments of the local
annuities to the Hungarian nationals. If this were not agreed
to, the Hungarian Government stated that it would be obliged
to bring the matter before the Permanent Court of International
Justice by lodging an appeal and by making application for
the interpretation of the Paris Agreements.” |

According to the same source, “the Yugoslav Government
replied to this note on December 3rd, 1935.. It denied the
Hungarian Government’s right to lodge an appeal and pointed
out that .... it was not entitled to apply to the Court for a
general interpretation”, since, in the Yugoslav Government’s
contention, one of the essential conditions upon which the
exercise of the latter right was dependent had not been ful-
filled in this case. e

On December 6th, 1935, the Application of the Hungarian
Government instituting the present proceedings was filed in
the Registry of the Court.

*

These are the circumstances in which, pursuant to the Order
made on May 23rd, 1936, the Court is now called upon to
adjudicate upon the Application filed by the Hungarian Govern-
ment and upon the objection lodged by the Yugoslav Government.

*
+. *

The first point to be considered is whether the Court can
entertain the appeal of the Hungarian Government from the
three judgments rendered by the Mixed Arbitral Tribunal on
july 22nd, 1935; this appeal forms the subject of the main
submission of the Application before the Court and of the
objection lodged by the Yugoslav Government.

' According to Article X of Agreement II of Paris,

“Czechoslovakia, Yugoslavia and Roumania, of the one part,
and Hungary, of the other part, agree to recognize, without
any special agreement, a right of appeal to the Permanent Court
of International Justice from all judgments on questions. of
jurisdiction or merits which may be given henceforth by the
Mixed Arbitral Tribunals in .all proceedings other than those
referred to in Article I of the present Agreement.

24
A./B. 68.—PAJZS, CSAKY, ESTERHAZY CASE 51

The right of appeal may be exercised by written application
by either of the two Governments between which the Mixed
Arbitral Tribunal is constituted, within three months from the
notification to its Agent of the judgment of the said Tribunal.”

As may be seen, the existence of a right of appeal from a
judgment of the Mixed Arbitral Tribunals is dependent on the
following conditions : (1) the judgment must have been rendered
subsequently to the Agreements—in this respect, no question
arises in the present case; (2) the judgment must be on a
question of jurisdiction or merits; and (3) the judgment must
Have been rendered in a case other than those referred to in
Article I of Agreement II.

There is no reference to the form in which proceedings must
have been instituted before the Mixed Arbitral Tribunal in order
to give a right of appeal.

In the three suits in which the judgments appealed from were
rendered, the petitioners, as has been explained above, adduced
in support of their applications various arguments derived from
sources other than the Paris Agreements and of which the
purpose was to obtain a decision that the provisions of these
Agreements were not applicable to them. The three judgments
in question, however, notwithstanding the finding to the effect
that the applications cannot be entertained, are all three based
on the view that the above arguments are not well-founded
and that, on the contrary, the Paris Agreements are applicable,
i.e. they are in reality based on questions of substance raised by
the applications.

Accordingly, there is no need in this case to decide whether
a distinction must be drawn before the Court between the
inadmissibility of a claim and lack of jurisdiction on the -part
of the international tribunal called upon to adjudicate thereon ;
it will suffice to observe that in the three suits in question the
Mixed Arbitral Tribunal, in adjudging that the claims could not
be entertained, passed upon their merits.

The only question remaining is whether the three suits in
which these judgments were rendered were or were not proceed-
ings referred to in Article I of Agreement II of Paris, as laid
down in Article X.

The Court must examine these suits, not only from the point
of view of the form of the applications submitted to the Hungaro-
Yugoslav Mixed Arbitral Tribunal, but also and more especially
from the point of view of the substance of the applications.

First of all, the provisions of Article I of Agreement II
must be recalled, since these are the only provisions specified

25
A./B. 68.—PAJZS, CSAKY, ESTERHAZY CASE 52

in Article X as defining the proceedings in regard to which there is
no right of appeal.
Article I begins with the following general provision :

‘As from the date on which the present Agreement comes
into force, the responsibility of the defendant in all legal pro-
ceedings brought prior to January zoth, 1930, by Hungarian -
nationals before the. Mixed Arbitral Tribunals, against Czecho-
slovakia, Yugoslavia and Roumania, in regard to the agrarian
reforms, shalf be solely incumbent upon a fund to be called the
‘Agrarian Fund’.”

This first clause is general in scope and provides that hence-
forth the Agrarian Fund, instead of the three States of
Roumania, Czechoslovakia and Yugoslavia, will assume respon-
sibility in all proceedings brought prior to January 2oth, 1930,
by Hungarian nationals before the Mixed Arbitral Tribunals
against Roumania, Czechoslovakia and Yugoslavia in regard to
the agrarian reforms.

As regards their dates, it will suffice to note that the three
judgments under appeal were rendered in respect of applica-
tions filed after January 20th, 1930, viz.: on June 15th, 1933
(the Esterhézy case, No. 747), on October 18th, 1933 (the Pajzs
case, No. 749), and on October rgth, 1933 (the Csaky case,
No. 750). |

Following the general clause referred to above, Article I
contains a paragraph 1. This paragraph relates solely to Rou-
mania and is of no immediate relevance in the present case
which concerns Yugoslavia.

The same applies to paragraph 3 which only concerns Czecho-
slovakia.

On the other hand, paragraph 2 is devoted to Yugoslavia ;
the first sub-paragraph runs as follows:

ce

2. The same rule shall apply to any legal proceedings which
Hungarian nationals may later institute before the Mixed Arti-
tral Tribunals, in regard to the agrarian reform, against Yugo-
slavia, in which country the agrarian reform has not yet
formed the subject of a definitive law, on account of properties
which, by virtue of the laws and decrees in force, are already
subject to the agrarian reform and in regard to which the
owner’s right of free disposal has been limited prior to Janu-
ary 20th, 1930, by the effective application to his property of
the provisions of those laws and decrees.”

Paragraph 2 also contains two further sub-paragraphs which
provide as follows :
“It is understood that any proceedings which may be insti-

tuted in respect of properties referred to in the first paragraph
and paragraph 2 of the present Article, as a result of the

26
A./B. 68.—PAJZS, CSAKY, ESTERHAZY CASE 53°

application of the new Yugoslav law finally settling the manner
in which the said properties are to be dealt with, can only be
instituted against the Agrarian Fund, Yugoslavia being relieved
of all responsibility.

In this connection, it has been agreed that Yugoslavia shall
promulgate the definitive law before July 2oth, 1931, and shall
take the necessary action to ensure that the new legislative
provisions are applied to the properties referred to above as
rapidly as possible and in any case before December 31st,
1933."

As will be seen, and the point is one of importance, the only
clause in Article I which describes the characteristics of the
proceedings in question is the first sub-paragraph of paragraph 2.

It is no less important to note that no reference whatever is
made in this text to the actual indemnity which may be
claimed by a petitioner in his suit.

Sub-paragraph 2 of paragraph 2, while applying the principle
of the responsibility of the Agrarian. Fund laid down by the
general clause at the beginning of the Article, does no more
than state against whom the proceedings described above are
to be instituted, when they are instituted as a result of the
application of the new Yugoslav law finally settling the manner
in which the properties in question are to be dealt with. Sub-
paragraph 3 only fixes the time-limits allowed to Yugoslavia in
connection with her new law which was not yet in existence
at that date.

The characteristics of the suits so contemplated are there-
fore limited to the following : they must be suits brought (a) by
Hungarian nationals; (b) after January 2oth, 1930; (c) in
regard to the agrarian reform in Yugoslavia; (d) before the
Mixed Arbitral Tribunals; (e) in respect of properties which
are already, by virtue of the laws and decrees in force, sub- :
ject to the agrarian reform and in regard to which the owner’s
right of free disposal has been limited by the effective applica-
tion to his property prior to January 2oth, 1930, of the pro-
visions of those laws and decrees.

It is not disputed that the three suits have been brought by
Hungarian nationals—that they were brought in June and
October 1933, i.e. after January 20th, 1930, and that they were
brought before the Mixed Arbitral Tribunal.

An examination of the applications submitted to the Mixed
Arbitral Tribunal enables one to ascertain whether they satisfy
the two other conditions prescribed by Article I, paragraph 2,
namely whether they were submitted “in regard to the agrarian
reform’’ and “on account of properties which .... are already ....
subject....’’, etc. |

In application No. 747 (Esterhazy case), the petitioner states
that an area of 7,854 cadastral jugars 1407 square foises of

4 27
A./B. 68,—PAJZS, CSAKY, ESTERHAZY CASE 54

his land was expropriated as early as 1919 and 1922, accord-
ing to the evidence attached to the application, and that,
having only received compensation in respect of 348 cadastral
jugars 1102 square foises, he was still entitled to an indemnity
in respect of 7,506 cadastral jugars 305 square fozses ; he added
that, according to Article 10 of Agreement III of Paris, the
value of a jugar was 387 gold crowns. The petitioner then
prayed the Mixed Arbitral Tribunal to order the Yugoslav
State “to pay him, within fifteen days, an indemnity in respect
of 7,506 jugars 305 square foises at the rate of 387 gold crowns
per jugar, making 2,904,894 gold crowns, besides rwenty per
cent of that sum—580,979—for subsidiary damage, viz.: a total
of 3,485,873 gold crowns, besides all legal expenses’.

In application No. 749 (in the Pajzs-case), the petitioners, after
describing the measures of expropriation to which their estates
were subjected in 1919 and 31922 in respect of 1,361 cadastral
arpents 779 square toises, submit that the Yugoslav State should
indemnify them for the expropriation under the agrarian reform
of the aforesaid 1,361 cadastral avpenis 779 square torses to
the same extent and in the same manner. as if the said
petitioners were Yugoslav nationals.

Similarly, in application No. 750 (Csaky case), the peti-
tioner indicates the area of her landed estates which came,
in part, under the agrarian reform and had thereby been
subjected to measures of expropriation as early as 1919; she
prays the Mixed Arbitral Tribunal to declare that the Yugo-
slav State is bound. to grant her the same compensation as
would be accorded to her if she were a Yugoslav national in
respect of the expropriated area of 756 cadastral arpents 556 square
totses, yielding a revenue, computed on the basis of the cadastral
area, of 15,104 gold crowns.

The documents produced by the three petitioners in support
of their respective claims were all intended to furnish actual
evidence of the measures of expropriation to which they had
been subjected in 1919 under the agrarian reform.

If these three applications are compared with the text of
Article I, paragraph 2, referred to above, it is seen that these
three suits were undoubtedly instituted in regard to the agrarian
reform and on account of properties which, on January 2oth, 1930,
had already fallen under the agrarian reform and had, for
that reason, been subjected to the measures of expropriation
specified in Article I of Agreement II of Paris. Nevertheless,
the Hungarian Government maintains that the three suits had
not thereby become legal proceedings within the meaning of
Article I of Agreement II.

It has been shown that the three suits in question had
been instituted in these peculiar circumstances—that is to say,

28
A./B. 68.—PAJZS, CSAKY, ESTERHAZY CASE 55

the petitioners had already, in accordance with paragraph 2, sub-
paragraph 2, of Article I, lodged their claims for expropria-
tion indemnities against the Agrarian Fund,—but the claims
had been declared out of time because the petitioners had
allowed the period accorded to them by Article XIII of Agree-
ment. II to expire and had therefore failed to act within the
required time. The three petitioners explained that it was for
this reason that they re-submitted their claims, instituting the
proceedings on this occasion, not against the Agrarian Fund,
but against the Yugoslav State. They declared, in effect, that
since their claims had been ruled out of time and they had
not been able to obtain compensation from the Agrarian Fund,
the Yugoslav State could not as against them rely on the pro-
visions of the Paris Agreements or contend that the Agrarian
Fund had taken over the liability of the State, as stipulated
in Article 11 of the Yugoslav Agrarian Reform Law of June roth,
1931 ; that they were, in consequence, being subjected to treat-
ment inconsistent with Article 250 of the Treaty of Trianon,
and that in virtue of the aforesaid Article 250 they were
entitled to claim from the Yugoslav State, according to the
first petitioner (Esterhazy case, No. 747), payment of the value
of the expropriated land, assessed on the basis of Article 10. of
Agreement III, and according to the other two petitioners (Pajzs
and Csaky cases, Nos. 749 and 750), payment of the indemnity
granted by the Yugoslav law to Yugoslav nationals.

Neither the circumstances nor the wording of the three suits
under appeal can alter the fact that they present the different
characteristics specified in Article I, paragraph 2, and set out
above.

Neither the fact that the proceedings were instituted against
Yugoslavia, instead of against the Agrarian Fund, nor the fact
that the claims had been previously declared out of time in
regard to the Agrarian Fund, nor again the fact that the petitioners
believed that they were entitled to rely on Article 250 of the
Treaty of Trianon, nor the fact that two of the petitioners
claimed Yugoslav national treatment, nor, lastly, the fact that
one of the three petitioners (Esterhdzy case, No. 747) asked
for an indemnity representing the value of the property
computed according to Article ro of Agreement III, could
exclude or deprive of its effect any one of the characteristics
of the legal proceedings contemplated by the Paris Agreements,
and which are present in the three suits under appeal. These
suits were not thereby removed from the sphere of the afore-
said Agreements and they could not escape their operation.

As regards the fact that the petitioners have instituted their
proceedings against the Yugoslav State and not—as prescribed

29
A./B. 68.—PAJZS, CSAKY, ESTERHAZY CASE 56

in sub-paragraph 2 of paragraph 2 of Article I—against the
Agrarian Fund, it is difficult to see anything in that circum-
stance which could affect the actual character of the suit. It
is because a suit presents the characteristics laid down in
Article I, paragraph 2, sub-paragraph 1, that the Agrarian Fund
becomes liable in place of the Yugoslav State; it is not the
fact that a suit has been instituted against the Agrarian Fund,
or against the Yugoslav State, that determines whether or not
it acquires the characteristics set forth in paragraph 2 of Article I.
How can it be argued that the Paris Agreement intended to
leave it open to the petitioners to determine the nature of their
suit at their own will and to settle for themselves by their
selection of the defendant, who it was who was to be held liable
for the expropriation indemnity? Again, there is nothing in
the text of any article of the Paris Agreements which would
justify the view that, when the rule as to time-limits penalizes
the belated submission of a claim by an expropriated Hunga-
rian owner, it would have the singular result of making the
Yugoslav State responsible for this belated submission of the
claim by debarring it from employing the method of settle-
ment provided by the Paris Agreements.

Again, as regards the amount and the method of computing
the indemnities claimed by the petitioners in the three suits, it
has been shown that the three cases differ from one another ; for
while one of the petitioners claims the actual value of his prop-
erty computed according to the method laid down in Article 10
of Agreement III, the other petitioners reckon the compensa-
tion due to them according to the scale of indemnities laid
down by the Yugoslav laws for Yugoslav nationals. But neither
the amount of the indemnity claimed, nor the method of
computing it, nor again the basis on which it is alleged that
the indemnity should be computed, can modify the character
of the claims and, thereby, the character of the three
suits, seeing that—as has been shown—their character is pre-
cisely that which is described in Article I, paragraph 2, sub-
paragraph .1.

The chief argument used in favour of the Hungarian case is
drawn from the fact that two of the petitioners have claimed
the right to be treated on a footing of equality with Yugoslav
nationals ; this, they say, entitles them to hold the Yugo-
slav State liable to pay them the expropriation indemnities
granted to Yugoslav nationals by their national laws.

The Hungarian Government’s argument is really that the
Paris Agreements related solely to the legal proceedings that
were pending at that time, or to future legal proceedings,
such proceedings being in either case intended to secure the
exemption of the Hungarian nationals from the operation of
the agrarian reform itself, and that the Agreements did not

30
A./B. 68.—PAJZS, CSAKY, ESTERHAZY CASE 57

render the Yugoslav national régime any less applicable than
before to the Hungarian nationals. According to the construction
placed on the Agreements by the Hungarian Government, the
legal proceedings referred to in Article I were exclusively
proceedings directed against the agrarian reform, and aiming
at the complete restitution of the property or, failing restitu-
tion, payment of the actual value of the property; and the
words “in regard to the agrarian reform” have to be understood
solely in that sense.

At the time of the conclusion of the Agreements—the argument
continues—there were no suits in regard to the agrarian reform
in existence other than those directed against that reform.
Therefore—in the Hungarian Government’s view—the Paris
Agreements are only applicable to suits that were then in existence
or to future suits of like character ; to contend that they were
generally applicable to other kinds of claims for expropriation
indemnities in regard to agrarian reform would be to over-
step the limits of the Agreements. Hence, in the case of
Hungarian nationals who do not wish to avail themselves of the
Paris Agreements, and who are content to claim only Yugoslav
national treatment, the Paris Agreements do not apply at all;
the position of such nationals remains unaffected by those
Agreements.

The Hungarian Government points out, in this connection,
that the Preamble of Agreement II refers, in the first place, to
legal proceedings which were pending in 1930 and which were
then giving rise to the grave difficulties referred to above
between Hungary, on the one hand, and Roumania, Czecho-
slovakia and Yugoslavia on the other hand. No other question
was in issue at the time. When Article VII of Agreement II
lays down that the Mixed Arbitral Tribunals are not to adjudicate
upon the differences of principle, set forth in the Preamble of
the said Agreement, nor on the interpretation of Article 250,
it refers, and could only refer to the suits mentioned in the
Preamble, and these were precisely the suits which disputed
the application of the agrarian reform itself to Hungarian
nationals.

Moreover, the argument continues, when the Paris Agreements
constituted the Agrarian Fund, and computed the sums that
it would require to meet the charges for which it was to be made
liable, they were only concerned with landed property, that
form of property being the subject of the proceedings then
pending and of those of like character which should be instituted
later. The basis for this calculation, it is’ said, was supplied
by the Hungarian Government in a Memorandum annexed to
Agreement III, and that document, it is pointed out, is only

31
A./B. 68.—PAJZS, CSAKY, ESTERHAZY CASE - 58

concerned with the lands that were the subject of the proceedings
then pending. That again, in the Hungarian Government’s
submission, is a proof that the legal proceedings referred to in
Article I of Agreement II were only suits that fell within those
limits,

Such an interpretation, involving the restriction of the scope
of the Paris Agreements, can scarcely be reconciled with the
comprehensiveness of the text of Article I, paragraph 2, sub-para-
graph 1, of Agreement II. Over and above the particular
criteria already mentioned, no restriction figures in this text ;
in particular the text contains no restriction, mention or allu-
sion as to the view with which. or the form in which a claim
for an expropriation indemnity has to be presented.

Even admitting that, at the time of the conclusion of the
Agreements, there were in existence no proceedings instituted by
Hungarian nationals other than suits in which the said nation-
als claimed exemption from every measure of agrarian reform
and the complete restitution of their estates, this does not
justify the inference that the Agreements are not designed to
prevent and do not prevent the possibility of new suits being
instituted in the future, in regard to agrarian reform, and of
such suits giving rise to new difficulties, as in the example
furnished by the present case. So far from overstepping the
boundaries of the Agreements one would appear to be keeping
within them by rejecting an argument which would impose
by a mere presumption so serious a restriction on their effec-
tiveness ensuing from the scrupulous and precise application
of Article I of Agreement II.

Nowhere was it laid down that the future legal proceedings
contemplated by the Agreements were exclusively proceedings
instituted—like those that were pending in 1930—with a view
to contesting the application of the agrarian reform and to
obtaining either the restitution or the full value of the expro-
priated properties. Nowhere was it laid down that future legal
proceedings which were not directed to those objects were to
be regarded as extraneous to the Agreements and excluded
from their operation.

On the contrary, where the States concerned desired that
certain suits should be kept outside the Agreements, they did
not fail to specify this in express terms, as is apparent from
the letters exchanged on April 26th, 1930, between the President
of the Conference and the first delegates of the States of the
Little Entente on the eve of the signature of the Agreements,
and of which copies were supplied to the first delegate of
Hungary.

It is true that the Hungarian Government’s Memorandum
concerning the extent of the lands affected by the agrarian
reform in Yugoslavia, which is appended to Agreement III of
Paris, had been submitted when the Agreements were being

32
A./B. 68.—PAJZS, CSAKY, ESTERHAZY CASE 59

negotiated at The Hague as a basis for computing the sums
that would be payable by Yugoslavia ; but other circumstances
supervened later on; restitutions of land had to be envisaged
and carried into effect ; calculations of a somewhat retrospective
and hypothetical character were put in by the respective
parties on this subject; there is nothing here which could be
regarded as decisive evidence of the contention now main-
tained by the Hungarian Government.

The Hungarian Government is equally unsuccessful in the argu-
ment which it seeks to derive from Article VII of Agreement II.
That Article lays down that, in the legal proceedings referred
to in Article I, the Mixed Arbitral Tribunals shall not be
competent to pronounce on the differences of principle set
forth in the Preamble of the aforesaid Agreement II, or in
particular to interpret Article 250 of the Treaty of Trianon.
—That is merely evidence that these differences of principle
cannot be submitted for adjudication to the Mixed Arbitral
Tribunals, and that Article 250 of the Treaty of Trianon may
not be adduced before those tribunals in the proceedings
referred to in Article I. Henceforth the Agreements can only
be construed in these suits as a prohibition of future claims in
regard to agrarian reform based on Article 250.

If the Hungarian argument were sound, not only would the
Yugoslav State be bound by the Paris Agreements to make
the payments specified in the Agreements to the Agrarian
Fund, but if, for any reason, which might be due to a mistake
or lack of diligence on the part of the Hungarian national
himself, the Agrarian Fund was relieved of liability, the
Yugoslav State would none the less have agreed that in any
case it would remain responsible and liable for the payment
of at least the local indemnity. That is a result which Yugo-
slavia contests, and which Hungary affirms.

If the scope of the Paris Agreements is restricted in the
manner contended by the Hungarian Government, the Agreements
would scarcely appear to give effect to the principle of lump-
sum payments which they were intended to establish.

When we read in Article 2 of Agreement III that the pay-
ments to be made by Yugoslavia to the Agrarian Fund are on
account of local indemnities; and when we read in Article 10,
paragraph 2, of the same Agreement III that the annuities
paid by Yugoslavia represent “‘a lump-sum settlement of the
total indemnities which may be allotted by the Yugoslav law”
then in preparation ‘‘for the expropriated lands of present and
future claimants within the terms of Article I’’, we are justified
in considering these clauses as evidence that the Agreements
provided for the settlement of all the agrarian claims, those
which were already pending at the time of the signature of
the Agreements as well as future claims, subject only to the

33
A./B. 68.—PAJZS, CSAKY, ESTERHAZY CASE 60

condition that, in accordance with Article I of Agreement IT,
such claims must be put forward on account of measures applied
to properties already subjected to the agrarian reform prior to
January 20th, 1930, and quite irrespective, it may be observed,
of the amount of the indemnity claimed by the petitioners.

No matter what may have been the actual position in 1930,
if the intentions of the negotiators of the Paris Agreements—
among whom were included representatives of the mediating
third States—are to be invoked, it is impossible to disregard
the terms of the first paragraph of the Preamble of Agreement
No. IV: “By an Agreement of even date with the Hungarian
Government the questions relating to the agrarian reforms have
been settled.” Those words clearly express a conviction on
the part of the signatories of this Agreement which, although
Hungary was not a party to it, was recognized as being ‘‘in-
separably connected” with the other three, that they have
settled, once and for all, every question concerning agrarian
expropriations in Roumania, Czechoslovakia and Yugoslavia.

If the Paris Agreements were to be interpreted and applied
as having left the door open to fresh claims on the part of
the Hungarian nationals and to new demands for expropriation
indemnities not covered by those Agreements, ‘it might be said
that the appeasement which was aimed at by the Paris Agree-
ments in regard to the difficulties raised by the agrarian reforms
would not really have been attained.

The Court finds that, in view of the express terms of Article I
of Agreement II, the three judgments under appeal were not
delivered in proceedings other than those referred to in that
Article. The Court therefore finds that, in accordance with
the provisions of Article X of Agreement II, the appeal lodged
against these three judgments cannot be entertained.

*
* *

The Hungarian Government prays the Court, in an alternative
submission in case the appeal under Article X of Agreement II
should not be admitted by the Court:

“II. B. To adjudge and declare by means of the interpreta-
tion and application of Agreements II and III, under Arti-
cle XVII of Agreement II and Article 22 of Agreement IIT,
that the attitude of Yugoslavia, described above, is inconsist-
ent with the provisions of Agreements II and III; this atti-
tude has been adopted towards all Hungarian nationals, even
towards those who have never had any intention of claiming
more than national treatment and those who had sought to
obtain more from the Agrarian Fund which had been constituted

34
A./B. 68.—PAJzS, CSAKY, ESTERHAZY CASE 6x

in the meantime but whose claims against that Fund had been
rejected by the Mixed Arbitral Tribunal, in the same way as
those of the claimants in the three cases referred to above;
the inconsistency of Yugoslavia’s attitude with Agreements IT
and III of Paris is all the more remarkable because this policy
has been adopted and maintained in Yugoslavia on the ground
that it actually constitutes the carrying out of the Paris Agree-
ments, which is contrary to the fact. The Court is asked to
ensure that the Agreements are strictly and fairly applied in
vegard to this point.”

In response to this alternative submission presented by the
Hungarian Government, the Yugoslav Government presents the
following preliminary objection :

“A. 2. To. adjudge and declare before entering upon the
merits that the request of the Hungarian Government for
a general interpretation by the Court of Agreements II
and III of Paris cannot be entertained because the essential
conditions laid down by Article XVII of Agreement II and
Article 22 of Agreement III have not been fulfilled.”

In this connection, the terms of Article XVII of Agreement II
and of Article 22 of Agreement III should be recalled. Those
Articles run as follows:

“Agreement II, Article XVII.—In the event of any differ-
ence as to the interpretation or application of the present
Agreement and failing agreement between the Parties interested
on the choice of a single arbitrator, any State interested shall
be entitled to address itself, by written application, to the
Permanent Court of International Justice, and shall not be
barred by any decision of the Mixed Arbitral Tribunal under
Article I of the present Agreement.”

“Agreement III, Article 22.—In the event of any differ-
ence as to the interpretation or application of the present -
Agreement, and failing agreement between the Parties inter-
ested on the choice of a single arbitrator, any State interested
shall be entitled to address itself, by written application, to the
Permanent Court of International Justice.”

These provisions are based on the assumption (a) that there
must be a difference as to the interpretation. and application
of the Agreement, and (b) that no agreement has been reached
between the Parties interested on the choice of a single arbi-
trator.

(a) The proceedings instituted by the Hungarian Govern-
ment and the counter-arguments presented by the Yugoslav
Government make it difficult to deny that the present case
constitutes a difference of opinion between Hungary and
Yugoslavia as to the interpretation and application of the
Agreements. |

5 35
A./B. 68.—PAJZS, CSAKY, ESTERHAZY CASE 62

It is clear that this difference of opinion, as stated in the .
present judgment in connection with the Hungarian Govern-
ment’s main submission, concerns, in the first place, the sphere
of application of the régime established by the Paris Agree-
ments which, as contended by the Hungarian Government in
opposition to the view of the Yugoslav Government, is confined
to certain categories of Hungarian nationals affected by the
agrarian reform in Yugoslavia, and, in the second place, the right
which according to the Hungarian Government those nationals
possess to have the benefit of the Yugoslav national régime

if they do not benefit by the régime of the Paris Agreements.
- (6) With regard to the absence of prior agreement on the
choice of a single arbitrator—the .only argument advanced by
the Yugoslav Government’s Agent in support of his preliminary
objection—it is easy to perceive that that refers and can only
refer to the non-fulfilment of a condition of fact, that is to
say, it refers to the case in which the Parties interested have
not agreed to substitute simplified arbitral proceedings before a
single arbitrator for proceedings before the Permanent Court of
International Justice.

Any other interpretation of the words in question would
involve a condition the fulfilment of which would be dependent
on the will of either of the interested Parties. Moreover, there
is no reason why the clauses in question should have made it
necessary for a party desirous of applying to the Court, first
of all to enter into negotiations on the choice of an arbitrator,
while stating at the same time that, for its part, it would not
consent thereto. ‘

For these various reasons, the Court holds that the prelim-
inary objection taken by the Yugoslav Government to the
Hungarian Government’s alternative submission is ill-founded
and that, in principle, there is nothing in the present proceed-
ings to justify the rejection of this alternative submission as
being inadmissible.

On the other hand, with regard to the substance of the
Hungarian alternative submission and in case the Court should
entertain that submission, the Yugoslav Government presents
the following submission :

“B. 5. Adjudicating in virtue of Article XVII of Agree-
ment II and Article 22 of Agreement III of Paris, to declare
that the claims of the three Hungarian nationals are covered
by the settlement on a lump-sum basis in the Paris Agree-
ments, and that the three Hungarian nationals may not insti-
tute proceedings against Yugoslavia, based on Article 250 of
the Treaty of Trianon, but that they must be allowed to lodge
their claims, in respect of the lands expropriated by the Yugo-
slav agrarian reform, against the Agrarian Fund.”

36
A./B. 68.—-PAJZS, CSAKY, ESTERHAZY CASE 63

In the first place, with regard to the substance of the Hun-
garian alternative submission and if that submission is read
aright, it is seen that ‘‘the attitude of Yugoslavia” referred to
therein is constituted by the alleged refusal by the Yugoslav
Government of the so-called local indemnities to Hungarian
nationals whose estates had been subjected to the agrarian
reform in Yugoslavia and who, for one reason or another,
have received no compensation from the Agrarian Fund.

This attitude, which Yugoslavia believes that the Paris
Agreements entitle her to assume, takes the form of withhold-
ing from the aforesaid Hungarian nationals the so-called local
indemnities payable under her agrarian legislation to other
expropriated landowners.

The Hungarian submission states that Yugoslavia has adopted
this attitude in regard to all Hungarian nationals, that is to
say, on the one hand to Hungarian nationals in the same posi-
tion as the three petitioners in the suits under appeal and, on
the other hand, to other Hungarian nationals who have never
had any intention of claiming more than Yugoslav national
treatment.

As regards Hungarian nationals in the same position as the
three petitioners in the suits under appeal, the Court observes
that the reasons why the appeal against the three judgments
rendered by the Mixed Arbitral Tribunal on July 22nd, 1935,
cannot be entertained by the Court, are furnished by the inter-
pretation and application of the Paris Agreements.

Where the circumstances are the same, the same interpretation
and the same application can but be repeated.

With regard to Hungarian nationals who have never had
any intention of claiming more than national treatment, the
Hungarian alternative. submission amounts to a request for
judgment to the effect that the Yugoslav régime of national
treatment remains applicable to all Hungarian nationals who
have not been admitted to claim against the Agrarian Fund.

Here again, the Court is really confronted with the same
argument as to the limited scope of the Paris Agreements put
forward by the Hungarian Government on the basis of a parti-
cular interpretation and application of these Agreements. But
the Court has been led to discard this Hungarian argument
precisely by means of interpreting and applying the Agreements.

Again, if certain Hungarian nationals, for reasons of which
they are sole judges, have not seen fit to claim in due time
against the Agrarian Fund in accordance with the Paris Agree-
ments, they have only themselves to blame.

37
A./B. 68.—PAJZS, CSAKY, ESTERHAZY CASE 64

Subject to the foregoing considerations, it is to be observed
that the fact that the Hungaro-Yugoslav Mixed Arbitra] Tri-
bunal has dismissed the claim of a Hungarian petitioner by
applying one provision rather than another of the Paris Agree-
ments, and the regrettable consequences ensuing therefrom, are
things for which Yugoslavia cannot be held answerable, nor
can the situation created by the. Paris Agreements in so far
as concerns Hungarian nationals whose estates in Yugoslavia
have been subjected to the agrarian reform be altered thereby.

In the opinion of the Court, the Paris Agreements were
intended to secure for Hungarian nationals affected by the
agrarian reform treatment different from and in reality better
than the Yugoslav national treatment accorded to other foreign
nationals and to Yugoslavs.

Furthermore, it is against the Agrarian Fund that Hungarian
nationals whose estates in Yugoslavia have been affected by
the agrarian reform and who wish to obtain an indemnity of
any kind, must bring their claims by making application to the
Mixed Arbitral Tribunal.

As regards the alternative submission presented by the Yugo-
slav Government praying the Court to declare that the three
Hungarian petitioners Pajzs, Csaky and Esterhäzy must be
allowed to lodge their claims against the Agrarian Fund, the
following observation should be made. This submission really
relates to the actions which were brought by those three peti-
tioners in 1931 against the Agrarian Fund and which the
Mixed Arbitral Tribunal dismissed as out of time. Those judg-
ments of the Mixed Arbitral Tribunal are outside the scope of
the proceedings instituted before the Court by the Hungarian
Government.

For this reason, the Court holds that it cannot pass upon
those judgments.

*
* *

To recapitulate: in that part of the present judgment deal-
ing with the appeal, the Court has given its interpretation of
Agreements II and III of Paris in so far as concerns the claims
made by Hungarian nationals in respect of expropriations under
the agrarian reform. Having reached the conclusion that these
Agreements were framed with the object of finally settling
all claims which might result from the agrarian reforms in the
States of the Little Entente, the Court has explained the rea-
sons why it holds that the Hungarian nationals, having secured
under the Agreements the right to special preferential treat-
ment involving the payment of indemnities by the Agrarian

38
A./B. 68.—PAJZS, CSAKY, ESTERHAZY CASE 65

Fund, are not free to claim indemnities from Yugoslavia, since
that country is relieved of all responsibility.

*
* *

In their submissions, each Party has asked the Court to
order the other to refund the costs incurred by it in the present
proceedings.

The Court sees no reason to deviate in the present case from
the general rule laid down by Article 64 of the Statute that,
unless otherwise decided by the Court, each party shall bear
its own costs.

*
* *

In the opinion of the Court, the remaining submissions of the
Parties do not call for examination.

FOR THESE REASONS,
The Court,
by eight votes to six,

(x) decides that the appeal of the Hungar'an Government against
the three judgments rendered by the Hungaro-Yugoslav
Mixed Arbitral Tribunal on July 22nd, 1935, in cases Nos. 749,
750 and 747 (Pajzs, Csaky and Esterhazy versus the State
of Yugoslavia) cannot be entertained ;

(2) dismisses as ill-founded the preliminary objection lodged by the
Yugoslav Government to the effect that the alternative sub-
mission of the Hungarian Government cannot be entertained ;

(3) adjudicating upon the alternative submission of the Hun-
garian Government, decides that the attitude of Yugoslavia
towards the Hungarian nationals affected by the agrarian
reform measures in Yugoslavia has been consistent with the
provisions of the Paris Agreements ;

(4) rejects the alternative submission of the Yugoslav Govern-
ment praying the Court to-declare that the three Hungarian
nationals, Pajzs, Cséky and Esterhazy, must be allowed to
present their claims against the Agrarian Fund ;

(5) takes note that the Hungarian Government no longer relies
on the Optional Clause of Artic'e 36 of the Statute of the
Court ;

(6) decides that there is no reason to deviate from the general
rule laid down in Article 64 of the Statute of the Court to
the effect that each party shall bear its own costs.

39
A./B. 68.—PAJZS, CSAKY, ESTERHAZY CASE 66

Done in French and English, the French text being authori-
tative, at the Peace Palace, The Hague, this sixteenth day of
December, nineteen hundred and thirty-six, in three copies,
one of which shall be placed.in the archives of the Court and
the others forwarded to the Royal Hungarian Government and
the Royal Yugoslav Government, respectively.

(Signed) Ceci, J. B. Hurst,

President.

(Signed) J. JORSTAD,
Deputy-Registrar.

“MM. ANZILOTTI, NAGAOKA, Hupson, HAMMARSKJOLD, Judges,
and DE TomcsAnyl, Judge ad hoc, declare that they are unable
to concur in the judgment given by the Court and, availing
themselves of the right conferred on them by Article 57 of the
Statute, have appended to the judgment the separate opinions
which follow.

Jonkheer vaAN Eysinca, Judge, concurs in the opinion expressed
by Mr. Hudson.

(Initialled) C. J. B. H.

(Initialled) J. J.

40
